
	

116 HR 1373 : Grand Canyon Centennial Protection Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1373
		IN THE SENATE OF THE UNITED STATES
		October 31, 2019 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To protect, for current and future generations, the watershed, ecosystem, and cultural heritage of
			 the Grand Canyon region in the State of Arizona, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Grand Canyon Centennial Protection Act. 2.Withdrawal of Certain Federal land in the State of Arizona (a)Definition Of MapIn this Act, the term Map means the map prepared by the Bureau of Land Management entitled Grand Canyon Centennial Protection Act and dated July 11, 2019.
 (b)WithdrawalSubject to valid existing rights, the approximately 1,006,545 acres of Federal land in the State of Arizona, generally depicted on the Map as Federal Mineral Estate to be Withdrawn, including any land or interest in land that is acquired by the United States after the date of the enactment of this Act, are hereby withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (c)Availability Of MapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
			
	Passed the House of Representatives October 30, 2019.Cheryl L. Johnson,Clerk
